Box, P. J.,
This is a petition filed under the Act of April 11, 1866, P. L. 780, sec. 1, 50 PS §795.
Petitioner’s husband was declared incompetent by this court and a guardian was appointed by decree dated September 24, 1945. The instant petition, alleging two parcels of real estate bought with petitioner’s own money and standing in her name, seeks to have the properties divested of the incompetent’s right of curtesy so that they may be sold.
The act undoubtedly gives this right, but it clearly indicates, as does Gannon’s Estate, 27 Dist. R. 590 (1918), that a specific sale must be intended. The incompetent is our ward and we have responsibilities for him, some of them mentioned in the Act of 1866. We do not conceive that act to give us the power to order a general sale to any one and at any time and at any price. We should be presented with a specific agreement of sale and something by way of appraisement to satisfy us that the sale is proper and that the rights of the incompetent can be adequately protected. Testimony as to the present state of the incompetent’s estate and its adequacy for his support should also be given.
Since the petition merely avers a general desire to sell, we dismiss it without prejudice to renew it in accordance with this opinion.